                                                !J : •so~   ~:~~~
                                                            , !~   n ,: H ·. \ u v   F 11 : :1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK        L
-----------------------------------x n
                                     t-- ..
RAJIV SHAH GOSAIN,
                                                    09 Civ. 4172               (VM)
                         Plaintiff,

     - against -                                   DECISION AND ORDER

TEXPLAS INDIA PRIVATE LTD.,

                         Defendant.
-----------------------------------x
VICTOR MARRERO, United States District Judge.

     Plaintiff       Rajiv   Shah   Gosain      ("Gosain")             brings        this

action     against     defendant      Texplas     India             Private          Ltd.

( "Texplas")   alleging that Texplas wrongfully manipulated a

public auction of assets of a company for which Gosain is a

majority shareholder.

     By Order dated July 11, 2017, the Court entered default

judgment    against     Texplas      and   referred           the        action          to

Magistrate Judge Debra C. Freeman for a damages inquest.                              (See

Dkt. Nos. 82, 83.)

     On February 4,      2019, Magistrate Judge Freeman issued a

Report and Recommendation,          a copy of which is attached and

incorporated herein, recommending (1) vacatur of the default

judgment previously issued against Texplas;                   (2) dismissal of

Gosain's amended complaint; and (3) the closure of this case.

(See "Report," Dkt. No. 95.) In sum, Magistrate Judge Freeman

found that Gosain does not have standing to raise his claims.




                                      1
     Gosain filed a timely objection to the Report on February

19, 2019.    (See "Objection," 0kt. No. 96.)

     For    the    reasons   stated     below,    the        Court   adopts    the

analyses of the Report in their entirety, and finds that the

Court lacks subject matter jurisdiction in this action.

                              I . BACKGROUND

        In light of the case's long history before the Court,

the Court assumes familiarity with the extensive factual and

procedural developments and addresses the relevant background

only briefly.

     Gosain is an aggrieved majority shareholder of the now-

defunct     Techinvest       India     Private        Ltd.     ( "Techinvest") .

According to Gosain, Techinvest went into liquidation in the

early 2000s and its assets were sold to Texplas at a rigged

auction.    Gosain originally sued Texplas in this Court,                      but

the Court dismissed the action on forum non conveniens grounds

in 2011. (See 0kt. No. 48.) After obtaining a judgment against

Texplas in India, Gosain returned to this Court in 2016.                       (See

"Amended Complaint," Dkt. No. 62; "India Judgment," 0kt. No.

93-3.)    Specifically, Gosain brings counts for fraud,                    unjust

enrichment,       and   declaratory        judgment     "compelling

Texplas to immediately surrender and turn over the physical

possession of" Techinvest' s           assets    in accordance with the

India     Judgment.     (Amended     Complaint    1     19.)     Texplas      never


                                       2
     answered or responded to the Amended Complaint,                 and Gosain

     obtained a default judgment against Texplas.                 ( See Dkt.   No.

     82.) The Court referred the matter to Magistrate Judge Freeman

     for an inquest.      (See 0kt. No. 83.) Gosain submitted proposed

     findings   of   fact   and   expert       opions   regarding    Indian    law

     pursuant to an Order of Magistrate Judge Freeman in November

     2017. (See 0kt. No. 93.) Then, on February 4, 2019, Magistrate

     Judge Freeman issued her Report.

A.     THE REPORT

          Magistrate Judge Freeman concluded that the Court lacked

     subject matter jurisdiction over the suit because Gosain does

     not have standing to bring individual claims for injuries to

     Techinvest.     In   reaching   her   conclusion,      Magistrate     Judge

     Freeman first identified four reasons to apply New York law

     to Gosain's claims.

          First,     she found that she could not rely on Gosain' s

     submissions about the applicability of Indian law because the

     primary source materials referenced in the expert's opinion

     were not provided to her.       ( See Report at 12.)

          Second,     Magistrate     Judge       Freeman   found    the   expert

     opinion substantively "misplaced" because "it only discusses

     remedies available on breach-of-contract claims," which are

     irrelevant to Gosain' s claims.           ( Id. at 12-13.)




                                           3
       Third,    Magistrate Judge Freeman found that Gosain did

not show that "Indian law differs from New York law in any

respect" because the causes of actions and remedies described

"appear entirely consistent with New York law." (Id. at 13.)

       Fourth, Magistrate Judge Freeman noted that India, like

New    York,    is    a    common-law         jurisdiction.       (Id.)     For   these

reasons, Magistrate Judge Freeman assumed that "Indian law is

the same as New York law" and applied New York law.                           (Id.)

       Applying         New     York     law,        Magistrate       Judge    Freeman

determined that Gosain does not have standing to pursue his

claims. She explained that under New York law "a stockholder

has no individual cause of action against a person or entity

that has injured the corporation." (Id. at 14 (quoting Serino

v.    Lipper,    994       N.Y.S.2d      64    (App.    Div.    1st   Dep't    2014) .)

Reviewing       the Amended Complaint,                 Magistrate     Judge    Freeman

found that Gosain alleges that Texplas "caused an injury to

Techinvest"          but    that     does      not     constitute      a    "distinct,

individualized             injury"       to        Gosain,     even    as     majority

shareholder.         (Id. at 16.)

       For similar reasons, Magistrate Judge Freeman found that

Gosain does not have standing to bring a declaratory action

using the India Judgment.              (Id. at 18-20.) She also noted that

this alleged "cause of action" may have been the wrong vehicle

for    the     relief      he   seeks,        because    a   declaratory      judgment


                                               4
permits only "a declaration of rights" and is "not a form of

injunctive    relief."     (Id.   at    18    (internal     quotation marks

omitted).)

     In     recommending     dismissal        for    lack     of   standing,

Magistrate Judge Freeman recognized that no party had raised

standing issues previously, but noted that a court must ensure

"that it has subject matter jurisdiction over a case."                   (Id.

at 15.)

     Gosain now objects to the Report and moves to set it

aside.    (See Objection.)

                      II. STANDARD OF REVIEW

     A district court evaluating a magistrate judge's report

may adopt those portions of the report to which no "specific

written objection" is made, as long as the factual and legal

bases supporting the findings and conclusions set forth in

those sections are not clearly erroneous or contrary to law.

Fed. R. Civ. P. 72(b); see also Thomas v. Arn, 474 U.S. 140,

149 (1985). However, "[w]hen a timely and specific objection

has been made, the court is obligated to review the contested

issues de novo." Fischer v.             Forrest,    286 F.    Supp.   3d 590,

600-01 (S.D.N.Y. 2018)       (citing Fed. R. Civ. P. 72(b) and Hynes

v. Squillace, 143 F.3d 653,            656   (2d Cir. 1998)). A district

court is not required to review any portion of a magistrate

judge's report that is not the subject of an objection. See


                                        5
Thomas, 474 U.S. at 149. Because the dismissal of a complaint

for lack of standing is a final determination of a party's

claims,   a district court's review of such a             determination

should be evaluated under the de novo standard applicable to

disposi ti ve matters   under   Federal    Rule   of Civil    Procedure

72(b), as opposed to the clearly erroneous or contrary to law

standard applicable to a magistrate judge's ruling as to non-

disposi ti ve matters   under   Federal    Rule of Civil      Procedure

Rule 72(a). A district judge may accept, set aside, or modify,

in whole or in part, the findings and recommendations of the

magistrate judge. See Fed. R. Civ. P. 72(b).

                         III. DISCUSSION

     Gosain   challenges    the   Report     both   procedurally    and

substantively.   Procedurally,    Gosain argues      that Magistrate

Judge Freeman erred by not providing Gosain an opportunity to

address either the applicability of Indian law or his standing

to bring these claims.     (Opposition at 2-4, 5-7.) Gosain seeks

a remand to Magistrate Judge Freeman so that she may consider

additional submissions. Substantively, Gosain argues that he

has standing to bring his claims.         (Id. at 4-7.)

A. OPPORTUNITY TO BE HEARD

     The procedural defects raised by Gosain do not warrant

a remand to Magistrate Judge Freeman. Of course,              as Gosain

argues,   it is preferable that a         court provide a plaintiff


                                  6
notice      and       opportunity           to    be        heard       before    dismissing          a

complaint sua sponte. See McGinty v. New York,                                        251 F.3d 84,

90    (2d Cir.            2001).    Magistrate Judge Freeman did not do so

here.      But       this       defect     does   not         necessitate         a    remand.       In

McGinty,        the United States Court of Appeals for the Second

Circuit did not remand after identifying the district court's

failure         to        provide       notice    before           dismissal,          but    rather

affirmed the               judgement below after addressing the parties'

arguments            on    the     merits.       See        id.    at    101.     And    in    other

instances,           when it is           "unmistakably clear" that                     the court

lacks subject matter jurisdiction,                                the court can dismiss a

complaint sua sponte.                    In re Indu Craft,                Inc.,       630 F. App'x

27,   29    (2d Cir.            2015)    (quoting Mojias v.                Johnson,       351 F.3d

606, 610-11 (2d Cir. 2003)).

        Here, Gosain's ability to object to the Report cures any

possible prejudice he could suffer, because the Report does

not constitute an order of dismissal.                                   See Osipova v.         J    & J

Holding Co.,              No.     06 Civ.    3468,          2007 WL 2220479,            at *1 n.1

( S. D. N. Y.    Aug.        1,    2007)     (noting that               a magistrate          judge's

report and recommendation "afforded [p]laintiff both notice

of    the       potential           dismissal          of     her       [c]omplaint,          and    an

opportunity to oppose the recommended dismissal," satisfying

the notice and hearing requirement for sua sponte dismissal).

Because this Court considers Gosain's standing arguments on


                                                   7
the   merits     in      this   Order,        the        Court   finds     that    it    is

unnecessary to remand to Magistrate Judge Freeman to provide

an opportunity for Gosain to be heard on the standing issue.

        Further, the Court will not remand to provide Gosain the

opportunity to cure his failure to submit the relevant primary

source materials or otherwise justify the applicability of

Indian law.        Unlike the unique              situation involving the                sua

sponte     dismissal       of   a   complaint            based   on   jurisdictional

grounds,     courts       are   not     obligated          to    request    additional

materials from parties who fail to support adequately their

motions on the merits. Indeed, Gosain cites no case in support

of his contention that Magistrate Judge Freeman erroneously

"made      her     decision         without             providing     [Gosain]          [the

opportunity]        to     cure     any      alleged         deficiencies         in    his

submission."          (Objection        at        6.)     Gosain's       inability        to

anticipate that Magistrate Judge Freeman "would engage in a

conflict of law analysis" (id.) -- despite Gosain describing

and seeking application of Indian law -- did not obligate

Magistrate       Judge      Freeman          to     provide       Gosain     a     second

opportunity to explain Indian law.

        Further,      Gosain    fails     to      respond to Magistrate                Judge

Freeman's finding that the expert opinion did not address the

relevant remedies for Gosain's claims and that those remedies

do not differ from common remedies found in New York. Thus,


                                             8
     Gosain has still not demonstrated how Indian law differs from

     New York law in any relevant and material way, and does not

     show that he would be prejudiced absent a remand.

B.     STANDING

             Turning       to    Gosain's       substantive           argument,      the    party

     invoking       the    federal       court's        subject       matter       jurisdiction

     bears    the    burden        of    demonstrating           that    such      jurisdiction

     exists. See Raymond Loubier Irrevocable Tr. v. Loubier,                                  858

     F.3d 719,       725        (2d Cir.      2017).     Here,       the Court      finds    that

     Gosain has not met that burden, insofar as he has not shown

     that    he   has     standing       in    this      case.       Thus,   the    Court must

     dismiss the action for lack of subject matter jurisdiction.

             Subject matter jurisdiction is a threshold issue,                                and

     courts must evaluate their jurisdiction over every claim. See

     United Republic Ins. Co., v. Chase Manhattan Bank, 315 F.3d

     168,    170-71       (2d     Cir.     2003).       "When    a    requirement      goes    to

     subject-matter jurisdiction, courts are obligated to consider

     sua sponte issues that the parties have disclaimed or have

     not presented." Gonzalez v. Thaler, 565 U.S. 134, 141 (2012).

     Standing       is     an      essential        component           of   subject       matter

     jurisdiction.         See Lujan v.          Defenders of Wildlife,                504 U.S.

     555, 560-61 (1992).

             Gosain claims that, under New York Law, he may stand in

     the shoes of Techinvest because "once a corporation has been


                                                    9
dissolved, a shareholder has standing to bring an action by

standing in the shoes of the corporation."                        (Objection at 4

(citing Metzger v. Goldstein,                33 N.Y.S.3d 81, 83           (App. Div.

2d Dep't 2016) .) But Metzger involves the law of dissolution

of    partnerships,           not     corporations,          and     holds       that

"dissolution terminates a partner's authority to act for the

partnership        except     to    the     extent     necessary     to     wind    up

partnership affairs." Metzger,                   33 N. Y. S. 3d at 8 3     ( internal

quotation     marks     omitted).           For     corporations,        there     are

analogous rules that permit certain post-dissolution actions.

See, e.g.,    Indep.     Inv'r Protective League v. Time,                  Inc.,    50

N.Y.2d 259, 263        (1980)       (citing sections 626 and 1006 of the

New York Business Corporation Law). Critically, however, such

post-dissolution rules contain no exceptions applicable to

the   circumstances         present        here.    Magistrate     Judge     Freeman

specifically       examined        cases     involving     dissolved       corporate

entities     and    explained        that    even    in   those    circumstances,

shareholders may not bring suits on behalf of the corporation

to redress individual injuries to shareholders.                       (See Report

at 17 (citing Wyatt v. FCC, No. 15 Civ. 1935, 2016 WL 4919958

(S.D.N.Y.     Sept.     14,     2016)       (dismissing     suit    by     plaintiff

shareholder for lack of standing)).)

      Ultimately, Gosain misconstrues what it means to "stand

in the shoes" of a corporation,                    dissolved or otherwise.          It


                                            10
requires    him    to   bring    a     derivative       suit    on   behalf   of

Techinvest for the corporation to seek remedies for injuries

to it. A derivative suit comes with its own requirements. For

example, Gosain must explain "with particularity the efforts

of the plaintiff to secure the initiation of such action by

the board or the reasons for not making such effort." Wyatt,

2016 WL 4919958 at *3 (internal quotation marks omitted). But

"standing in the shoes" of Techinvest does not permit him

individually,      employing     the    derivative      suit    procedure     and

remedy,    to     sue   third    parties       that    injured       Techinvest.

Gosain's claims are not pleaded derivatively, and he cannot

amend his pleadings through briefing papers to encompass such

claims on behalf of Techinvest. See, e.g., Avillan v. Donahoe,

483 F. App'x 637, 639 (2d Cir. 2012).

       Gosain further contends that he has "standing to bring

this   action on his         own behalf."          (Objection at     4.)   Gosain

argues that (1) Indian law does not authorize derivative suits

and (2) the India Judgment vindicated his individual rights,

not Techinvest's.       Gosain concludes that he has standing to

"enforce the Indian [J]udgment in his favor."                   (Id. at 5.)

       Despite Magistrate Judge Freeman's directions on how to

support arguments based on foreign law,                     Gosain provides no

expert     affidavit    to    support        his    claim    that    Indian   law

categorically prohibits derivative suits.                    Rather,    he cites


                                        11
(with out specificity)         a chapter from a         textbook from 2012

which indicates that           Indian courts allowed at            least three

shareholder suits to proceed in the preceding sixty years.

(See Dkt. No.        96-1 at 11.) The textbook further states that

derivative actions are "unattractive and very difficult" but

not, as Gosain submits, prohibited.              (Id.) Thus, the Court is

not persuaded by Gosain's contention that the India Judgment

necessarily      addressed     Gosain' s      (rather    than    Techinvest' s)

rights because Indian law prohibits derivative suits.

      Next, Gosain submits with his Objection over 230 pages

of   rulings     from   various     Indian     courts     to     show   that    he

litigated      the   claims    in   an   individual      capacity,      and    not

derivatively.        (See id. at 29-257.) However, Gosain provides

no guidance on how the Court should assess these 230 pages to

determine if the India Judgment can be enforced by Techinvest

or Gosa in.     Thus,   the Court follows the lead of Magistrate

Judge Freeman,        who was limited in her review to the India

Judgment      itself.    She    concluded      that     the     ten-page   India

Judgment "was apparently entered in favor of Techinvest" and

not Gosain.     (Report at 19.) Based on this Court's independent

and de novo review of the India Judgment, the Court concludes

Magistrate Judge Freeman's analysis was correct and adopts

that decision as its own ruling on this issue. As Magistrate

Judge Freeman described, the appellant was "Tech Invest India


                                         12
     (Pvt.)      Ltd Through Major Shareholder Rajiv Gosain."              (Indian

     Judgment at 10.)           The India Judgment consistently describes

     actions that the nappellant-company" (Techinvest) took during

     the litigation, seemingly recognizing it as a separate entity

     from Gosain.        (Id. at 4.) The Court agrees that these features

     indicate that the India Judgment is a judgment for Techinvest,

     and any claim for declaratory or injunctive relief pertaining

     to the India Judgment must be brought by Techinvest directly

     or derivatively by a shareholder on the corporation's behalf

     for it to recover for corporate injuries.

C.        LEAVE TO AMEND

            In a       single   sentence,   Gosain requests      that   the Court

     afford him the opportunity to amend his pleadings to name

     Techinvest as a plaintiff under Rule 15 (a) (2) of the Federal

     Rules of Civil Procedure, which provides that courts should

     nfreely give leave [to amend] when justice so requires." Fed.

     R.   Civ.    P.    15 (a) (2).   Such a cursory request to name a new

     party does not justify additional pleadings in a case as old

     as   this    one.    This action has been thoroughly litigated in

     courts in the United States an India for more than ten years

     to date. The overwhelming bulk of the action entails events

     that occurred in India,            were brought to judgment there and

     involve      a     corporation     defunct   for   almost    twenty    years.

     Gosa in' s    request      to amend the Amended Complaint by adding



                                            13
Techinvest as a plaintiff is no simple modification of the

pleadings. In fact, it would essentially amount to restarting

the litigation from scratch with a derivative claim brought

in   federal   court    in    New   York   to   redress   an   injury   to   a

nonexistent      Indian      corporation    relating      to   events    that

occurred in India twenty years ago.

       Thus, the first issue that such a claim would raise would

be the same that the Court addressed and decided in connection

with Gosain' s      original action:       that this Court is not the

convenient forum to adjudicate this dispute. An amendment of

the Amended Complaint, therefore, would open the prospect of

another unproductive cycle of litigation here that the Court

is likely to rule should be resolved in India under Indian

Law.    To   that    extent,    the   Court     concludes      that   further

amendment of the Amended Complaint would be futile.




                                      14
                                  IV. ORDER

     For the reasons discussed above, it is hereby

     ORDERED that, upon de novo review, substantially for the

reasons stated in the Report and Recommendation of Magistrate

Judge Debra C. Freeman dated February 4, 2019                     (Dkt. No.     95)

(the "Report")    the Court finds that it lacks subject matter

jurisdiction to adjudicate this action; and it is further

     ORDERED     that   the      objection        of     plaintiff     Rajiv   Shah

Gosain   ( "Gosain")    ( Dkt.    No.    9 6)    challenging the Report           is

DENIED; and it is further

     ORDERED     that   the      default        judgment     against    defendant

Texpals India Private Ltd.              (Dkt. No.      82)   is hereby VACATED;

and it is finally

     ORDERED that Gosain's Amended Complaint (Dkt. No. 62) is

DISMISSED with prejudice.



SO ORDERED.


Dated:     New York, New York
           18 July 2019                         /"/



                                   ~/~
                                        //
                                        ~./
                                           ,,-_~-----z:r
                                                /~~~
                                                /~
                                                   -~/
                                                       Victor Marrero
                                                                                 --




                                                         U.S.D.J.




                                         15
